DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “during reaction” in line 8. However it is not clear what reaction is being claimed. Does the catalyst react on its own, or does it act in the presence of light. It is unclear if the claimed reaction is in the presence of the UV of a function of the catalyst only, therefore the scope of the clam is unclear making the claim indefinite. 
Since claims 2-12 contain essentially the same subject matter they are rejected for at least the same reasons. 
Claim 13 recites the limitation "the reaction" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Since claims 14-15 depend from claim 16, they are rejected for at least the same reason. 
Claim 16 recites the limitation "the reaction" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Since claims 17-20 depend from claim 16, they are rejected for at least the same reason. 

 	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by  Zhu CN 106219666 A.
 	With respect to claim 16, the Zhu CN 106219666 A reference discloses a system in the abstract and claims of treating an aqueous solution containing impurities including a perfluoroalkyl substance and/or a polyfluoroalkyl (PFA’s) substance, comprising: introducing the aqueous solution into what can be considered a batch or at least semi-batch photocatalytic reactor with a catalyst (mineral acid such as sulfuric acid) configured to (inherently) reduce chain length of the perfluoroalkyl substance and/or polyfluoroalkyl substance in the presence of UV light (although the prior art discloses UV, the instant claims do not have a positive recitation of the UV), forming a treated aqueous stream, the reactor including a catalyst concentration controller (by hand) configured to automatically increase the catalyst concentration in the reactor while agitating the catalyst-containing solution during reaction. 

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN 106219666 A further in view of YUAN EP 1844851 A1.
 	With respect to claims 13-14, the Zhu CN 106219666 A reference discloses a system in the abstract and claims of treating an aqueous solution containing impurities including a perfluoroalkyl substance and/or a polyfluoroalkyl (PFA’s) substance, comprising: introducing the aqueous solution into what can be considered a batch or at least semi-batch photocatalytic reactor with a catalyst (mineral acid such as sulfuric acid) configured to (inherently) reduce chain length of the perfluoroalkyl substance and/or polyfluoroalkyl substance in the presence of UV light (although the prior art discloses UV, the instant claims do not have a positive recitation of the UV), forming a treated aqueous stream, the reactor including a catalyst concentration controller (by hand) configured to automatically increase the catalyst concentration in the reactor while agitating the catalyst-containing solution during reaction.  
 	The reference differs in that it does not disclose the feed stream is feed into the reactor through a spray nozzle.
 	However the YUAN EP 1844851 A1 reference discloses in the abstract that it is known to feed reactors with spray nozzles to create a dispersion. This would increase the surface area and increase the amount of surface available for treatment.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Zhu reference and use a spry nozzle such as disclosed in the Yuan reference, since it would yield the excepted result of increasing the surface area and increase the amount of surface available for treatment.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of YUAN as applied above, further in view of Lacroix WO 2015042280 A.
 	With respect to claim 15, the Lacroix WO 2015042280 A1 reference discloses the limitation not disclosed above. Specifically the reference discloses gas assisted spray nozzle, to provide improved performance.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Zhu in view of Yuan references and use a spry nozzle such as disclosed in the Lacroix reference, since it would yield the excepted result providing improved performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Karpova U.S. Publication 2015/0034566 A1 reference discloses a water treatment processing method and system similar to the instant limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774